OFFICE   OF THE    ATTORNEY     GENERAL    OF TEXAS
                           AUSTIN




Ron. A. A. Miller
County Attorney
Rlswton~
       county
mwton, %n-ns




                                              ,onthe above stated
question has



                                    lieved ix-m all
                                    The commlssiomtrs~
                                     1111 0rfi0er8 t0
                                     y understanding
                                   'binthe'law when
                                    one oan objeot to
                                  at signed it arter


                      5998,,$001 an& 6002, R,.C, 8. r&tad6s

                         The oftiofal bond of eaoh
     offloer   shall be exsautbd by U   with two
     or,nore   good and 8ufffoient sureties or a
     solvent   surety 0-y     authorlead to do busi-
     ness la   this 8?iata.
         'W-t.6002    hysumtyonanyoffl-
    olel bond 0-rany oolmty offlof3r may apply to
    the 0amrl~~i0m~8  00nrt t0 b9 r0iwt9a   f20m
    hiaaonn, amlth00ount~010rlr shall thsrertpon
    lofme ~a notice to nalitoffloer nith a oopy
    of the app&,ioatlon,which *hali be ~ellrodupon
    s&l  ~Sftoar  by the oheriit or any oonatable
    ai the county, azU said atfleer 80 notiffed
    ehaU,upansuchssrvloagaOaetoereralsath6
    funut%onsof his c&floe, exoept to preserve
    anyreomda    crprcpertylnhifs~oharge,and    in
     o&se of a sherYr or ocmntable,to keep ~xQon-
     em, pronema tho peaoe and exwute vmrrante
    o? arrest, and his off100 @tall bemme raoant
    unlesshe@eanmbom&nfthlntwentydays
    l'raathetime ofxwmlringswhnctlee,        fi
    a .nm bond is glrtm anIlappxove6, &he fomttr
    6uretlss shall bs Iliaobmged frcm any uPbil%ty
    for the ralsoomlwtor the ~r%noipalafter tl#
    approvalef th0 nenrbcn&
        "ArL 6QO& When the owadeeloners 00&t
    beames SatiafleQthat the bmd of any uouzity
    omaex v&%oh ha.8been
    require a new bend or additi&    sealtrityto
    be given. 8&u ~0~2% nhall oawe ekeid   tef’ifaer
    to be ofted Cc appear at a tq   of their ocurt
    not 1tcWthan five days al%er serpioe, and
    shall take swh a&ion a8they de- heat for
    the puhlto intore&;, and their &oiston eha3.l
    be final and no appeal shall Ue thernfz%nn."

           %Qer the pmvialonn of the ebcve qucteQ stn-
tuton, when the otiaefon~'      oeurt .beooneesatlstied
that the bend oi any oounty oiiioer whloh has been approved
by it tar any cause is lnauffiolent they aim33 requ%re
a new hond or aMitiomx1 seourity and that the 'orflae or
offloes t3hallbeoom vaotmt Unless the offfoer or Offi-
at)273give a n8w bontlwithin tmantp day8 ftftsr 5eTptoe
a8 mvlded    in the statute.
Hon. A. A. I:Iller,Page 9


          The matter of U8termInIng whether or not the
bonds of county offloiale are from any aause fnanfti-
clent '8 within the dlsoratlon of tht oommisslonar~*
court, and the oommIasloners* court hae authority end
It Is wIthIn their dleoretion to determine whether or mt
they shall rsclulrea new bond or additional seourlty
to be given.
          The aomm18sionere1 court may order a new bond
by and upon their own motion or upon application ror a
eu.retyto be relieved. Se8 the 08888 Of State VS. W811S,
61 Tex. 56 and Flnoh vs. State, 9 9W 08.
          You are reapeotf'ullyadvlsed that It Ie the
opinion of this department that the oo5Iseloners~ oourt
did not act beyond its authority in giving notioea t0
other officers to make n8w bonds. You (LT8further ad-
vised that when the oomm.lerrionsrs*
                                   oourt beoomee satf8-
fled that a bond of any oounty offioer whloh ha8 been
approved by It Is from any oauee IneuffioIant, it ~@y
require a new bond or additional ssourlty to be given
upon it0 own motion.
          Trusting th:t the foregoIng answers your in-
quiry, we remain
                               Yours very truly
                            ATTORNEYOENERAL OFTEXAS

                            BYUdL
                                     Ard811 wI11iemS
                                           Assistant




 ATTORNEY GENF